DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Kyle Miller on 4/25/2022.

The application has been amended as follows: 
	
1.	(currently amended)  A sealing system, comprising:
a shaft seal plate, wherein a guide slot is formed in the shaft seal plate;
a seal guide comprising a tab and a seal guide extension, wherein the tab extends in a first direction into the guide slot and the seal guide extension extends in a second direction that is substantially perpendicular to the first direction;
a shaft seal coupled to the seal guide extension, wherein the shaft seal is configured to form and substantially maintain a seal at an axle bar as the axle bar rotates and pivots, the seal guide is configured to translate relative to the shaft seal plate as the axle bar pivots, and the tab is configured to block rotation of the seal guide and the shaft seal relative to the shaft seal plate as the axle bar rotates; and
a boot comprising a first end statically attached to the shaft seal plate and a second end statically attached to the seal guide extension,
wherein the seal guide extension is positioned between the second end of the boot and the shaft seal along the first direction.

4.	(previously presented)  The sealing system of claim 1, wherein the boot is statically attached to the shaft seal plate and to seal guide via press fits.


9.	(currently amended)  A suspension system, comprising:
an axle housing; and
a sealing system, comprising:
a shaft seal plate coupled to the axle housing, wherein a guide slot is formed between the shaft seal plate and the axle housing;
a seal guide comprising a tab and a seal guide extension, wherein the tab extends in a first direction into the guide slot and the seal guide extension extends in a second direction that is substantially perpendicular to the first direction;
a shaft seal coupled to the seal guide extension, wherein the shaft seal is configured to form and substantially maintain a seal at an axle bar of the suspension system as the axle bar rotates and pivots, the seal guide is configured to translate relative to the shaft seal plate as the axle bar pivots, and the tab is configured to block rotation of the seal guide and the shaft seal relative to the shaft seal plate as the axle bar rotates; and
a boot comprising a first end statically attached to the shaft seal plate and a second end statically attached to the seal guide extension,
wherein the seal guide extension is positioned between the second end of the boot and the shaft seal along the first direction.


16.	(currently amended)  A sealing system for a suspension system, comprising:
a shaft seal plate, wherein a guide slot is formed within the shaft seal plate;
a seal guide comprising a tab, a seal guide extension, and a seal guide bushing, wherein the tab is configured to extend in a first direction into the guide slot and the seal guide extension extends in a second direction that is substantially perpendicular to the first direction;
a shaft seal coupled to the seal guide extension, wherein the shaft seal is configured to form and substantially maintain a seal at an axle bar of the suspension system as the axle bar rotates and pivots, the seal guide is configured to translate relative to the shaft seal plate as the axle bar pivots, the tab is configured to block rotational movement of the seal guide and the shaft seal relative to the shaft seal plate as the axle bar rotates, and the seal guide bushing is configured to block lateral movement of the seal guide along the axle bar via contact with an annular protrusion of the axle bar; and
a boot comprising a first end statically attached to the shaft seal plate and a second end statically attached to the seal guide extension,
wherein the seal guide extension is positioned between the second end of the boot and the shaft seal along the first direction.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or fairly suggest the sealing system as claimed in independent claims of the application. The examiner can find no motivation to combine or modify the reference without the use of impermissible hindsight.
Prior art Andresen et al. (U.S. Patent # 2984506) discloses a sealing system (fig 1), comprising:

a shaft seal plate (as seen in examiner annotated fig 1 below), wherein a guide slot is formed in the shaft seal plate (as seen in examiner annotated fig 1 below);

a seal guide comprising a tab (as seen in examiner annotated fig 1 below) and a seal guide extension (as seen in examiner annotated fig 1 below), wherein the tab extends in a first direction into the guide slot (as seen in examiner annotated fig 1 below) and the seal guide extends in a second direction that is substantially perpendicular to the first direction (seal guide extension in second direction as seen in examiner annotated fig 1 below);

a shaft seal coupled to the seal guide extension (as seen in examiner annotated fig 1 below), wherein the shaft seal is configured to form and substantially maintain a seal at an axle bar as the axle bar rotates and pivots (13 maintains a seal with ‘S’ as ‘S’ rotates and pivots, fig 1), the seal guide is configured to translate relative to the shaft seal plate as the axle bar pivots (intended use limitation, 12 is capable of translating relative to 11 when ‘S’ pivots, fig 1), and the tab is configured to block rotation of the seal guide and the shaft seal relative to the shaft seal plate as the axle bar rotates (intended use limitation, tab 12a is capable of blocking rotation of 12 and 13 relative to 11 as ‘S’ rotates, fig 1, Col 3, Lines 70 -74).
Andresen does not disclose a boot comprising a first end coupled to the shaft seal plate and a second end coupled to the seal guide extension,
wherein the seal guide extension is positioned between the second end of the boot and the shaft seal along the first direction.
However, Iguchi (U.S. PG Pub # 20190056030) teaches a boot (10, fig 1) comprising a first end coupled to the shaft seal plate (top end of 10 coupled to 8, fig 1) and a second end coupled to the seal guide extension (bottom end of 10 coupled to seal guide extension 6, fig 1),
wherein the seal guide extension is positioned between the second end of the boot and the shaft seal along the first direction (6 between bottom end of 10 and shaft seal 40, fig 1).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the boot of Iguchi between the seal guide extension and the shaft seal of Andresen to prevent the movement of the ring 40 in the radial direction (Iguchi Para 0036).


    PNG
    media_image1.png
    708
    885
    media_image1.png
    Greyscale

	
The prior art fails to show a boot comprising a first end statically attached to the shaft seal plate and a second end statically attached to the seal guide extension.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/L. K./
Examiner, Art Unit 3675

	/CHRISTINE M MILLS/           Supervisory Patent Examiner, Art Unit 3675